EXHIBIT 10.1

ACCURAY INCORPORATED

AMENDED AND RESTATED 2016 EQUITY INCENTIVE PLAN

1.Purposes of the Plan.  The purposes of this Plan are:

 

•

to attract and retain the best available personnel for positions of substantial
responsibility,

 

•

to provide additional incentive to Employees, Directors and Consultants, and

 

•

to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares, and other stock or cash awards as the
Administrator may determine.

2.Definitions.  As used herein, the following definitions will apply:

(a)“Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.

(b)“Affiliate” means any entity that, directly or indirectly, controls, is
controlled by, or is under common control with, the Company.

(c)“Applicable Laws” means the legal and regulatory requirements relating to the
administration of equity-based awards, including but not limited to U.S. federal
and state corporate laws, U.S. federal and state securities laws, the Code, any
stock exchange or quotation system on which the Common Stock is listed or quoted
and the applicable laws of any non-U.S. country or jurisdiction where Awards
are, or will be, granted under the Plan.

(d)“Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units, Performance Shares, or other stock or cash awards as the
Administrator may determine.

(e)“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan.  The Award
Agreement is subject to the terms and conditions of the Plan.

(f)“Board” means the Board of Directors of the Company.

(g)“Change in Control” means the occurrence of any of the following events:

(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control.  Further, if
the stockholders of the Company immediately before such change in ownership
continue to retain immediately after the change in ownership, in substantially
the same proportions as their ownership of shares of the Company’s voting stock
immediately prior to the change in ownership, direct or indirect beneficial
ownership of fifty percent (50%) or more of the total voting power of the stock
of the Company or of the ultimate parent entity of the Company, such event shall
not be considered a Change in Control under this subsection (i). For this
purpose, indirect beneficial ownership shall include, without limitation, an
interest



 

--------------------------------------------------------------------------------

 

resulting from ownership of the voting securities of one or more corporations or
other business entities which own the Company, as the case may be, either
directly or through one or more subsidiary corporations or other business
entities; or

(ii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12)-month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or
election.  For purposes of this subsection (ii), if any Person is considered to
be in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change in Control; or

(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12)‑month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3).  For purposes of this subsection (iii), gross fair
market value means the value of the assets of the Company, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(h) “Code” means the Internal Revenue Code of 1986, as amended.  Reference to a
specific section of the Code or regulation thereunder will include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

(i)“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board, or a duly authorized committee of the
Board, in accordance with Section 4 hereof.

(j)“Common Stock” means the common stock of the Company.

(k)“Company” means Accuray Incorporated, a Delaware corporation, or any
successor thereto.

-2-

 

 

--------------------------------------------------------------------------------

 

(l)“Consultant” means any natural person, including an advisor, engaged by the
Company or a Parent, Subsidiary or Affiliate to render bona fide services to
such entity, provided the services (i) are not in connection with the offer or
sale of securities in a capital-raising transaction, and (ii) do not directly
promote or maintain a market for the Company’s securities, in each case, within
the meaning of Form S-8 promulgated under the Securities Act, and provided,
further, that a Consultant will include only those persons to whom the issuance
of Shares may be registered under Form S-8 promulgated under the Securities Act.

(m)“Covered Employee” means any Service Provider who would be considered a
“covered employee” within the meaning of Section 162(m) of the Code.

(n)“Determination Date” means the latest possible date that will not jeopardize
the qualification of an Award granted under the Plan as “performance-based
compensation” under Code Section 162(m).

(o)“Director” means a member of the Board.

(p)“Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.  

(q)“Employee” means any person, including Officers and Directors, employed by
the Company or any Parent, Subsidiary or Affiliate of the Company.  Neither
service as a Director nor payment of a director’s fee by the Company will be
sufficient to constitute “employment” by the Company.

(r)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s)“Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower exercise prices and different terms), awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
increased or reduced.  

(t)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the New York Stock Exchange, the
NASDAQ Global Select Market, the NASDAQ Global Market or the NASDAQ Capital
Market of The NASDAQ Stock Market, its Fair Market Value will be the closing
sales price for such stock (or the closing bid, if no sales were reported) as
quoted on such exchange or system on the day of determination, as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable;

(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Common Stock on the
date of determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or

(iii)In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.

(u)“Fiscal Year” means the fiscal year of the Company.

-3-

 

 

--------------------------------------------------------------------------------

 

(v)“Full Value Award” means any Award which results in the issuance of Shares
other than Options, Stock Appreciation Rights or other Awards that are based
solely on an increase in value of the Shares following the grant date.

(w)“GAAP” means U.S. generally accepted accounting principles.

(x)“Incentive Stock Option” means an Option that by its terms qualifies and is
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code.

(y)“Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(z)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(aa)“Option” means a stock option granted pursuant to the Plan.

(bb)“Outside Director” means a Director who is not an Employee.

(cc)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(dd)“Participant” means the holder of an outstanding Award.

(ee)“Performance Goals” will have the meaning set forth in Section 12 of the
Plan.

(ff)“Performance Period” means any Fiscal Year of the Company or such other
period as determined by the Administrator in its sole discretion.

(gg)“Performance Share” means an Award denominated in Shares which may be earned
in whole or in part upon attainment of Performance Goals or other vesting
criteria as the Administrator may determine pursuant to Section 11.

(hh)“Performance Unit” means an Award which may be earned in whole or in part
upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing  pursuant to Section 11.

(ii)“Period of Restriction” means the period during which the transfer of Shares
of Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture.  Such restrictions may be based on
the passage of time, continued service, the achievement of target levels of
performance, or the occurrence of other events as determined by the
Administrator.

(jj)“Plan” means this Amended and Restated 2016 Equity Incentive Plan.

(kk)“Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 8 of the Plan, or issued pursuant to the early exercise of an
Option.

(ll)“Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section
9.  Each Restricted Stock Unit represents an unfunded and unsecured obligation
of the Company.

(mm)“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

-4-

 

 

--------------------------------------------------------------------------------

 

(nn)“Section 16(b)”  means Section 16(b) of the Exchange Act.

(oo)“Securities Act”  means the Securities Act of 1933, as amended.

(pp)“Section 409A” means Section 409A of the Code and the final regulations and
any guidance promulgated thereunder, as may be amended from time to time.

(qq)“Service Provider” means an Employee, Director or Consultant.

(rr)“Share” means a share of the Common Stock, as adjusted in accordance with
Section 15 of the Plan.

(ss)“Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 9 is designated as a Stock Appreciation
Right.

(tt)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3.Stock Subject to the Plan.  

(a)Stock Subject to the Plan.  Subject to the provisions of Section 15(a) of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is (i) 18,420,000 Shares, plus (ii) any Shares which have been reserved but not
issued pursuant to any awards granted under the Company’s 2007 Incentive Award
Plan, as amended (the “Existing Plan”), as of November 17, 2016 and any Shares
subject to stock options, restricted stock units, performance shares,
performance units, or similar awards granted under the Existing Plan, that, on
or after November 17, 2016, expire or otherwise terminate without having been
exercised in full and Shares issued pursuant to awards granted under the
Existing Plan that are forfeited to or repurchased by the Company, with the
maximum number of Shares to be added to the Plan from the Existing Plan equal to
10,084,101.  The Shares may be authorized, but unissued, or reacquired Common
Stock.

(b)Full Value Awards.  Any Shares subject to Full Value Awards will be counted
against the numerical limits of Section 3(a)(i) as 1.71 Shares for every 1 Share
subject thereto.  Further, if Shares subject to any Full Value Award are
forfeited to or repurchased by the Company and otherwise would return to the
Plan pursuant to Section 3(c), 1.71 times the number of Shares so forfeited or
repurchased will return to the Plan and will again become available for issuance
under the Plan.

(c)Lapsed Awards.  If an Award expires or becomes unexercisable without having
been exercised in full, or, with respect to Restricted Stock, Restricted Stock
Units, Performance Units or Performance Shares, is forfeited to, or repurchased
by, the Company due to failure to vest, then the unpurchased Shares (or for
Awards other than Options or Stock Appreciation Rights the forfeited or
repurchased Shares), which were subject thereto will become available for future
grant or sale under the Plan (unless the Plan has terminated).  With respect to
Stock Appreciation Rights, the gross Shares issued (i.e., Shares actually issued
pursuant to a Stock Appreciation Right, as well as the Shares that represent
payment of the exercise price and any applicable tax withholdings) pursuant to a
Stock Appreciation Right will cease to be available under the Plan.  Shares used
to pay the exercise price of an Award or to satisfy the tax withholding
obligations related to an Award will not become available for future grant or
sale under the Plan.  To the extent an Award under the Plan is paid out in cash
rather than Shares, such cash payment will not result in reducing the number of
Shares available for issuance under the Plan.  For purposes of clarification, no
Shares purchased by the Company with proceeds received from the exercise of an
Option or Stock Appreciation Right will become available for issuance under this
Plan.  Notwithstanding the foregoing and, subject to adjustment as provided in
Section 15, the maximum number of Shares that may be issued upon the exercise of
Incentive Stock Options will equal the aggregate Share number stated in
Section 3(a), plus, to the extent allowable under Section 422 of the Code, any
Shares that become available for issuance under the Plan pursuant to Section
3(c).  

-5-

 

 

--------------------------------------------------------------------------------

 

(d)Share Reserve.  The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

4.Administration of the Plan.

(a)Procedure.

(i)Multiple Administrative Bodies.  Different Committees with respect to
different groups of Service Providers may administer the Plan.

(ii)Section 162(m).  To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Code Section 162(m), the Plan will be
administered by a Committee of two (2) or more “outside directors” within the
meaning of Code Section 162(m).

(iii)Rule 16b-3.  To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iv)Other Administration.  Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.  

(b)Powers of the Administrator.  Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:

(i)to determine the Fair Market Value;

(ii)to select the Service Providers to whom Awards may be granted hereunder;

(iii)to determine the number of Shares to be covered by each Award granted
hereunder;

(iv)to approve forms of Award Agreements for use under the Plan;

(v)to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder.  Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;

(vi)to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;

(vii)to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;

(viii)to modify or amend each Award (subject to Sections 5(d) and 21 of the
Plan), including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards and to extend the maximum term
of an Option (subject to Section 7(b) of the Plan regarding Incentive Stock
Options);

-6-

 

 

--------------------------------------------------------------------------------

 

(ix)to allow Participants to satisfy tax withholding obligations in such manner
as prescribed in Section 16 of the Plan;

(x)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xi)to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that otherwise would be due to such Participant under an
Award; and

(xii)to make all other determinations deemed necessary or advisable for
administering the Plan.

(c)Effect of Administrator’s Decision.  The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards and will be given the maximum deference
permitted by Applicable Laws.

5.Award Limitations.

(a)Annual Awards for Employees and Consultants.  For so long as: (x) the Company
is a “publicly held corporation” within the meaning of Code Section 162(m) and
(y) the deduction limitations of Code Section 162(m) are applicable to the
Company’s Covered Employees, then, subject to Section 15, the limits specified
below shall be applicable to Awards issued under the Plan:

(i)Limits on Options.  No Employee or Consultant shall receive Options during
any Fiscal Year covering in excess of 4,000,000 Shares.

(ii)Limits on Stock Appreciation Rights.  No Employee or Consultant shall
receive Stock Appreciation Rights during any Fiscal Year covering in excess of
4,000,000 Shares.

(iii)Limits on Restricted Stock.  No Employee or Consultant shall receive Awards
of Restricted Stock during any Fiscal Year covering in excess of 2,000,000
Shares.

(iv)Limits on Restricted Stock Units.  No Employee or Consultant shall receive
Restricted Stock Units during any Fiscal Year covering in excess of 2,000,000
Shares.

(v)Limits on Performance Shares.  No Employee or Consultant shall receive
Performance Shares during any Fiscal Year covering in excess of 2,000,000
Shares.

(vi)Limits on Performance Units.  No Employee or Consultant shall receive
Performance Units with an aggregate initial value of greater than $10,000,000.

(b)Annual Awards for Outside Directors.  No Outside Director may be granted, in
any Fiscal Year, Awards with a grant date fair value (determined in accordance
with GAAP) of greater than $500,000.  Any Award granted to a Participant while
he or she was an Employee, or while he or she was a Consultant but not an
Outside Director, will not count for purposes of the limitations under this
Section 5(b).

(c)Minimum Vesting Requirements.

(i)General.  Except as specified in Section 5(c)(ii), Restricted Stock Units,
Options and Stock Appreciation Rights will vest no earlier than the 1-year
anniversary of such Award’s grant date (except if accelerated pursuant to a
Change in Control or a termination of Participant’s status as a Service Provider
under certain circumstances, a Participant’s death, or a Participant’s
Disability) (each, an “Acceleration Event”).

-7-

 

 

--------------------------------------------------------------------------------

 

(ii)Exception.  Restricted Stock Units, Options and Stock Appreciation Rights
may be granted to any Service Provider without regard to the minimum vesting
requirements set forth in Section 5(c)(i) if the Shares subject to such Awards
would not result in more than 5% of the maximum aggregate number of Shares
reserved for issuance pursuant to all outstanding Restricted Stock Units,
Options and Stock Appreciation Rights granted under the Plan (the “5%
Limit”).  Any Restricted Stock Units, Options or Stock Appreciation Rights that
have their vesting discretionarily accelerated (except if accelerated pursuant
to an Acceleration Event) are subject to the 5% Limit.  For purposes of
clarification, the Administrator may accelerate the vesting of any Award
pursuant to an Acceleration Event without such vesting acceleration counting
toward the 5% Limit. The 5% Limit applies in the aggregate to Restricted Stock
Units, Options or Stock Appreciation Rights that do not satisfy the minimum
vesting requirements set forth in Section 5(c)(i) and to the discretionary
vesting acceleration of Restricted Stock Units, Options or Stock Appreciation
Rights as specified in this Section 5(c)(ii).

(d)No Exchange Program.  The Administrator may not implement an Exchange
Program.

6.Eligibility.  Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
and such other cash or stock awards as the Administrator determines may be
granted to Service Providers.  Incentive Stock Options may be granted only to
Employees of the Company or any Parent or Subsidiary of the Company.

7.Stock Options.

(a)Grant of Option. Each Option will be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option.  However,
notwithstanding such designation, to the extent that the aggregate fair market
value of the Shares with respect to which incentive stock options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), the portion of the Options falling within
such limit will be Incentive Stock Options and the excess Options will be
treated as Nonstatutory Stock Options.  For purposes of this Section 7(a)(i),
incentive stock options will be taken into account in the order in which they
were granted.  The fair market value of the Shares will be determined as of the
time the option with respect to such Shares is granted.

(b)Term of Option.  The term of each Option will be stated in the Award
Agreement but will not exceed ten (10) years from the date the Option is
granted.  Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.

(c)Option Exercise Price and Consideration.

(i)Exercise Price.  The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:

(1)In the case of an Incentive Stock Option

(A)granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than one hundred ten percent (110%) of the
Fair Market Value per Share on the date of grant.

(B)granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price will be no less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.

-8-

 

 

--------------------------------------------------------------------------------

 

(2)In the case of a Nonstatutory Stock Option, the per Share exercise price will
be no less than one hundred percent (100%) of the Fair Market Value per Share on
the date of grant.

(3)Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.

(ii)Waiting Period and Exercise Dates.  At the time an Option is granted and
subject to the provisions of this Plan, the Administrator will fix the period
within which the Option may be exercised and will determine any conditions that
must be satisfied before the Option may be exercised.

(iii)Form of Consideration.  The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of
payment.  In the case of an Incentive Stock Option, the Administrator will
determine the acceptable form of consideration at the time of grant.  Such
consideration may consist entirely of: (1) cash; (2) check; (3) other Shares,
provided that such Shares have a fair market value on the date of surrender
equal to the aggregate exercise price of the Shares as to which such Option will
be exercised and provided that accepting such Shares will not result in any
adverse accounting consequences to the Company, as the Administrator determines
in its sole discretion; (4) consideration received by the Company under a
broker-assisted (or other) cashless exercise program (whether through a broker
or otherwise) implemented by the Company in connection with the Plan; (5) by net
exercise; (6) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or (7) any combination of the
foregoing methods of payment.

(d)Exercise of Option.

(i)Procedure for Exercise; Rights as a Stockholder.  Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator, subject to
the provisions of this Plan, and set forth in the Award Agreement.  An Option
may not be exercised for a fraction of a Share.

An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes).  Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan.  Shares issued upon exercise of an Option will be issued in the name
of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse.  Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option.  The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 15 of
the Plan.

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

(ii)Termination of Relationship as a Service Provider other than Death or
Disability.  If a Participant ceases to be a Service Provider, other than upon
the Participant’s termination as the result of the Participant’s death or
Disability, the Participant may exercise his or her Option within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement).  In the absence of
a specified time in the Award Agreement, the Option will remain exercisable for
three (3) months following the Participant’s termination, but in no event later
than the expiration of the term of such Option as set forth in the Award
Agreement.  

-9-

 

 

--------------------------------------------------------------------------------

 

If Participant dies during such post-employment period, the Option may be
exercised following the Participant’s death for one (1) year after Participant’s
death, but in no event later than the expiration of the term of such Option as
set forth in the Award Agreement.  Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan.  If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.

(iii)Disability of Participant.  If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement).  In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination, but in no event later than the expiration of the
term of such Option as set forth in the Award Agreement.  Unless otherwise
provided by the Administrator, if on the date of termination the Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan.  If, after termination the
Participant does not exercise his or her Option within the time specified
herein, the Option will terminate, and the Shares covered by such Option will
revert to the Plan.

(iv)Death of Participant.  If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator.  If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution.  In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death, but in no event later than the expiration of the
term of such Option as set forth in the Award Agreement.  If the Option is not
so exercised within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan. Unless otherwise
provided by the Administrator, if at the time of death Participant is not vested
as to his or her entire Option, the Shares covered by the unvested portion of
the Option will immediately revert to the Plan.  

(v)Tolling Expiration.  A Participant’s Award Agreement may also provide that:

(1)if the exercise of the Option following the termination of Participant’s
status as a Service Provider (other than upon the Participant’s death or
Disability) would result in liability under Section 16(b), then the Option will
terminate on the earlier of (A) the expiration of the term of the Option set
forth in the Award Agreement, or (B) the tenth (10th) day after the last date on
which such exercise would result in liability under Section 16(b); or

(2)if the exercise of the Option following the termination of the Participant’s
status as a Service Provider (other than upon the Participant’s death or
Disability) would be prohibited at any time solely because the issuance of
Shares would violate the registration requirements under the Securities Act,
then the Option will terminate on the earlier of (A) the expiration of the term
of the Option or (B) the expiration of a period of thirty (30)-day period after
the termination of the Participant’s status as a Service Provider during which
the exercise of the Option would not be in violation of such registration
requirements.

8.Restricted Stock.

(a)Grant of Restricted Stock.  Subject to the terms of the Plan, the
Administrator, at any time and from time to time, may grant Shares of Restricted
Stock to Service Providers in such amounts as the Administrator,

-10-

 

 

--------------------------------------------------------------------------------

 

in its sole discretion, will determine. Unless the Administrator determines
otherwise, the Company as escrow agent will hold Shares of Restricted Stock
until the restrictions on such Shares have lapsed.

(b)Restricted Stock Agreement.  Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine.  

(c)Transferability.  Except as provided in this Section 8, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.

(d)Other Restrictions.  Subject to the provisions of this Plan, the
Administrator, in its sole discretion, may impose such other restrictions on
Shares of Restricted Stock as it may deem advisable or appropriate.

(e)Removal of Restrictions.  Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction.  The Administrator, in its discretion, may accelerate
the time at which any restrictions will lapse or be removed.  

(f)Voting Rights.  During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

(g)Dividends and Other Distributions.  During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement.  If any such dividends or
distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

(h)Return of Restricted Stock to Company.  On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan
in accordance with Section 3(b) of the Plan.

(i)Section 162(m) Performance Restrictions.  For purposes of qualifying grants
of Restricted Stock as “performance-based compensation” under Code Section
162(m), the Administrator, in its discretion, may set restrictions based upon
the achievement of Performance Goals.  The Performance Goals will be set by the
Administrator on or before the Determination Date.  In granting Restricted Stock
that is intended to qualify under Code Section 162(m), the Administrator will
follow any procedures determined by it from time to time to be necessary or
appropriate to ensure qualification of the Award under Code Section 162(m)
(e.g., in determining the Performance Goals).

9.Restricted Stock Units.

(a)Grant of Restricted Stock Units.  Subject to the terms of the Plan, the
Administrator, at any time and from time to time, Restricted Stock Units may be
granted to Service Providers at any time and from time to time as determined by
the Administrator.  

(b)Restricted Stock Unit Agreement.  Each Award of Restricted Stock Units will
be evidenced by an Award Agreement that will specify such other terms and
conditions as the Administrator, in its sole discretion, will determine,
including all terms, conditions, and restrictions related to the grant, the
number of Restricted Stock Units and the form of payout, which, subject to
Section 9(e), may be left to the discretion of the Administrator.  

-11-

 

 

--------------------------------------------------------------------------------

 

(c)Vesting Criteria and Other Terms.  Subject to the provisions of this Plan,
the Administrator will set vesting criteria in its discretion, which, depending
on the extent to which the criteria are met, will determine the number of
Restricted Stock Units that will be paid out to the Participant.  The
Administrator may set vesting criteria based upon the achievement of
Company-wide, divisional, business unit, or individual goals (including, but not
limited to, continued employment or service), applicable federal or state
securities laws or any other basis determined by the Administrator in its
discretion.  After the grant of Restricted Stock Units, the Administrator, in
its sole discretion, may reduce or waive any restrictions for such Restricted
Stock Units.  

(d)Earning Restricted Stock Units.  Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as specified in
the Award Agreement.  

(e)Form and Timing of Payment.  Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) set forth in the Award
Agreement.  The Administrator, in its sole discretion, may pay earned Restricted
Stock Units in cash, Shares, or a combination thereof.  Shares represented by
Restricted Stock Units that are fully paid in cash again will be available for
grant under the Plan.

(f)Cancellation.  On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company and become available for
grant under the Plan.

(g)Section 162(m) Performance Restrictions.  For purposes of qualifying grants
of Restricted Stock Units as “performance-based compensation” under Code
Section 162(m), the Administrator, in its discretion, may set restrictions based
upon the achievement of Performance Goals.  The Performance Goals will be set by
the Administrator on or before the Determination Date.  In granting Restricted
Stock Units which are intended to qualify under Code Section 162(m), the
Administrator will follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Award under Code
Section 162(m) (e.g., in determining the Performance Goals).

10.Stock Appreciation Rights.  

(a)Grant of Stock Appreciation Rights.  Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion.  

(b)Exercise Price and Other Terms.  The Administrator, subject to the provisions
of the Plan, will have complete discretion to determine the terms and conditions
of Stock Appreciation Rights granted under the Plan, provided, however, that the
exercise price will be not less than 100% of the Fair Market Value of a Share on
the date of grant.  

(c)Stock Appreciation Right Agreement.  Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.

(d)Expiration of Stock Appreciation Rights.  A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement; provided, however, that
the term will be no more than ten (10) years from the date of grant
thereof.  Notwithstanding the foregoing, the rules of Section 7(d) also will
apply to Stock Appreciation Rights.

(e)Payment of Stock Appreciation Right Amount.  Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:

(i)The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; multiplied by

-12-

 

 

--------------------------------------------------------------------------------

 

(ii)The number of Shares with respect to which the Stock Appreciation Right is
exercised.

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

11.Performance Units and Performance Shares.

(a)Grant of Performance Units/Shares.  Subject to the terms of the Plan,
Performance Units and Performance Shares may be granted to Service Providers at
any time and from time to time, as will be determined by the Administrator, in
its sole discretion.  

(b)Value of Performance Units/Shares.  Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant.  Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

(c)Performance Objectives and Other Terms.  The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers.  Each Award of Performance Units/Shares will be evidenced by an Award
Agreement that will specify the Performance Period, and such other terms and
conditions as the Administrator, in its sole discretion, will determine.  The
Administrator may set performance objectives based upon the achievement of
Company-wide, divisional, business unit or individual goals (including, but not
limited to, continued employment or service), applicable federal or state
securities laws, or any other basis determined by the Administrator in its
discretion.

(d)Earning of Performance Units/Shares.  After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved.  After the grant of a Performance Unit/Share, the Administrator, in
its sole discretion, may reduce or waive any performance objectives or other
vesting provisions for such Performance Unit/Share.

(e)Form and Timing of Payment of Performance Units/Shares.  Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period.  The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.

(f)Cancellation of Performance Units/Shares.  On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.

(g)Section 162(m) Performance Restrictions.  For purposes of qualifying grants
of Performance Units/Shares as “performance-based compensation” under Code
Section 162(m), the Administrator, in its discretion, may set restrictions based
upon the achievement of Performance Goals.  The Performance Goals will be set by
the Administrator on or before the Determination Date.  In granting Performance
Units/Shares which are intended to qualify under Code Section 162(m), the
Administrator will follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Award under Code
Section 162(m) (e.g., in determining the Performance Goals).

12.Performance-Based Compensation Under Code Section 162(m).

-13-

 

 

--------------------------------------------------------------------------------

 

(a)General.  If the Administrator, in its discretion, decides to grant an Award
intended to qualify as “performance-based compensation” under Code Section
162(m), the provisions of this Section 12 will control over any contrary
provision in the Plan; provided, however, that the Administrator may in its
discretion grant Awards that are not intended to qualify as “performance-based
compensation” under Code Section 162(m) to such Participants that are based on
Performance Goals or other specific criteria or goals but that do not satisfy
the requirements of this Section 12.

(b)Performance Goals.  The granting and/or vesting of Awards of Restricted
Stock, Restricted Stock Units, Performance Shares and Performance Units and
other incentives under the Plan may be made subject to the attainment of
performance goals relating to one or more business criteria within the meaning
of Code Section 162(m) and may provide for a targeted level or levels of
achievement (“Performance Goals”) including stock price, revenue, profit,
bookings, cash flow, customer retention, customer satisfaction, net bookings,
net income, net profit, operating cash flow, operating expenses, total earnings;
earnings per share, diluted or basic; earnings per share from continuing
operations, diluted or basic; earnings before interest and taxes; earnings
before interest, taxes, depreciation, and amortization; pre-tax profit; net
asset turnover; inventory turnover; capital expenditures; net earnings;
operating earnings; gross or operating margin; profit margin, debt; working
capital; return on equity; return on net assets; return on total assets; return
on capital; return on investment; return on sales; net or gross sales; market
share; economic value added; cost of capital; change in assets; expense
reduction levels; debt reduction; productivity; new product introductions;
delivery performance; individual objectives; and total stockholder return.  Any
Performance Goals may be used to measure the performance of the Company as a
whole or, except with respect to stockholder return metrics, to a region,
business unit, affiliate or business segment, and any Performance Goals may be
measured either on an absolute basis, a per share basis or relative to a
pre-established target, to a previous period’s results or to a designated
comparison group, and, with respect to financial metrics, which may be
determined in accordance with GAAP, in accordance with accounting principles
established by the International Accounting Standards Board (“IASB Principles”)
or which may be adjusted when established to either exclude any items otherwise
includable under GAAP or under IASB Principles or include any items otherwise
excludable under GAAP or under IASB Principles.  In all other respects,
Performance Goals will be calculated in accordance with the Company’s financial
statements, generally accepted accounting principles, or under a methodology
established by the Administrator prior to or at the time of the issuance of an
Award and which is consistently applied with respect to a Performance Goal in
the relevant Performance Period. In addition, the Administrator will adjust any
performance criteria, Performance Goal or other feature of an Award that relates
to or is wholly or partially based on the number of, or the value of, any stock
of the Company, to reflect any stock dividend or split, repurchase,
recapitalization, combination, or exchange of shares or other similar changes in
such stock.  The Performance Goals may differ from Participant to Participant
and from Award to Award.  Prior to the Determination Date, the Administrator
will determine whether any significant element(s) will be included in or
excluded from the calculation of any Performance Goal with respect to any
Participant.  

(c)Procedures.  To the extent necessary to comply with the performance-based
compensation provisions of Code Section 162(m), with respect to any Award
granted subject to Performance Goals, within the first twenty-five percent (25%)
of the Performance Period, but in no event more than ninety (90) days following
the commencement of any Performance Period (or such other time as may be
required or permitted by Code Section 162(m)), the Administrator will, in
writing, (i) designate one or more Participants to whom an Award will be made,
(ii) select the Performance Goals applicable to the Performance Period, (iii)
establish the Performance Goals, and amounts of such Awards, as applicable,
which may be earned for such Performance Period, and (iv) specify the
relationship between Performance Goals and the amounts of such Awards, as
applicable, to be earned by each Participant for such Performance
Period.  Following the completion of each Performance Period, the Administrator
will certify in writing whether the applicable Performance Goals have been
achieved for such Performance Period.  In determining the amounts earned by a
Participant, the Administrator will have the right to reduce or eliminate (but
not to increase) the amount payable at a given level of performance to take into
account additional factors that the Administrator may deem relevant to the
assessment of individual or corporate performance for the Performance Period.  A
Participant will be eligible to receive payment pursuant to an Award for a
Performance Period only if the Performance Goals for such period are achieved.  

-14-

 

 

--------------------------------------------------------------------------------

 

(d)Additional Limitations.  Notwithstanding any other provision of the Plan, any
Award which is granted to a Participant and is intended to constitute qualified
performance based compensation under Code Section 162(m) will be subject to any
additional limitations set forth in the Code (including any amendment to Section
162(m)) or any regulations and ruling issued thereunder that are requirements
for qualification as qualified performance-based compensation as described in
Code Section 162(m), and the Plan will be deemed amended to the extent necessary
to conform to such requirements.

13.Leaves of Absence/Transfer Between Locations.  Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence.  A Participant will not cease to be an Employee in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, or any
Subsidiary.  For purposes of Incentive Stock Options, no such leave may exceed
three (3) months, unless reemployment upon expiration of such leave is
guaranteed by statute or contract.  If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, then six (6) months
following the first (1st) day of such leave any Incentive Stock Option held by
the Participant will cease to be treated as an Incentive Stock Option and will
be treated for tax purposes as a Nonstatutory Stock Option.

14.Transferability of Awards.  

(a)General.  Except to the limited extent provided in Section 14(b), an Award
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner other than by will or by the laws of descent or distribution and may
be exercised, during the lifetime of the Participant, only by the Participant.

(b)Limited Transferability.  The Administrator may permit an Award (other than
an Incentive Stock Option) to be assigned or transferred, in whole or in part,
during a Participant’s lifetime: (i) under a domestic relations order, official
marital settlement agreement or other divorce or separation instrument as
permitted by Treasury Regulations Section 1.421‑1(b)(2); or (ii) to a “family
member,” within the meaning of and in accordance with instructions for Form S-8
promulgated under the Securities Act, to the extent such assignment or transfer
is in connection with the Participant’s estate plan; or (iii) to the extent
required by any Applicable Law.

15.Adjustments; Dissolution or Liquidation; Change in Control.

(a)Adjustments.  In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share limit
in Sections 3 and 5(a) of the Plan.

(b)Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed
transaction.  To the extent it previously has not been exercised, an Award will
terminate immediately prior to the consummation of such proposed action.

(c)Change in Control.  Except as set forth in this Section 15(c), in the event
of a merger of the Company with or into another corporation or other entity or a
Change in Control, each outstanding Award will be treated as the Administrator
determines, including, without limitation, that Awards may be assumed, or
substantially equivalent Awards will be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof) with appropriate adjustments as
to the number and kind of shares and prices.  In taking any of the actions
permitted under this, the Administrator will not be required to treat all Awards
similarly in the transaction.

-15-

 

 

--------------------------------------------------------------------------------

 

In the event that the successor corporation does not assume or substitute for
the Award (and for the avoidance of doubt, notwithstanding the vesting
limitations under Section 5(c)), the Participant will fully vest in and have the
right to exercise all of his or her outstanding Options and Stock Appreciation
Rights, including Shares as to which such Awards would not otherwise be vested
or exercisable, all restrictions on Restricted Stock and Restricted Stock Units
will lapse, and, with respect to Awards with performance-based vesting, unless
specifically provided otherwise under the applicable Award Agreement or other
written agreement between the Participant and the Company, all performance goals
or other vesting criteria will be deemed achieved at one hundred percent (100%)
of target levels, prorated based on the portion of the Performance Period that
elapsed as of immediately prior to the applicable merger or Change in
Control.  All other terms and conditions with respect to such Awards with
performance-based vesting will be deemed met. In addition, if an Option or Stock
Appreciation Right is not assumed or substituted in the event of a Change in
Control, the Administrator will notify the Participant in writing or
electronically that the Option or Stock Appreciation Right will be exercisable
for a period of time determined by the Administrator in its sole discretion, and
the Option or Stock Appreciation Right will terminate upon the expiration of
such period.

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.

Notwithstanding anything in this Section 15(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

(d)Outside Director Awards.  With respect to Awards granted to an Outside
Director that are assumed or substituted for in a merger or Change in Control,
if on the date of or following such assumption or substitution the Participant’s
status as a Director or a director of the successor corporation, as applicable,
is terminated other than upon a voluntary resignation by the Participant (unless
such resignation is at the request of the acquirer), then the Participant will
fully vest in and have the right to exercise Options and Stock Appreciation
Rights as to all of the Shares underlying such Award, including those Shares
which would not otherwise be vested or exercisable, all restrictions on
Restricted Stock and Restricted Stock Units will lapse, and, with respect to
Performance Units and Performance Shares, all performance goals or other vesting
criteria will be deemed achieved at one hundred percent (100%) of target levels,
prorated based on the portion of the Performance Period that elapsed as of
immediately prior to the applicable merger or Change in Control.  All other
terms and conditions with respect to such Awards with performance-based vesting
will be deemed met.

-16-

 

 

--------------------------------------------------------------------------------

 

16.Tax.

(a)Withholding Requirements.  Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any tax
withholding obligations are due, the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, local, foreign or other taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).  

(b)Withholding Arrangements.  The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable Shares having a fair market value equal to the minimum
statutory amount required to be withheld or a greater amount if that would not
result in adverse financial accounting treatment, (iii) delivering to the
Company already-owned Shares having a fair market value equal to the statutory
amount required to be withheld, provided the delivery of such Shares will not
result in any adverse accounting consequences, as the Administrator determines
in its sole discretion, or (iv) selling a sufficient number of Shares otherwise
deliverable to the Participant through such means as the Administrator may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld.  The amount of the withholding
requirement will be deemed to include any amount which the Administrator agrees
may be withheld at the time the election is made, not to exceed the amount
determined by using the maximum federal, state or local marginal income tax
rates applicable to the Participant with respect to the Award on the date that
the amount of tax to be withheld is to be determined.  

(c)Compliance With Section 409A.  Awards will be designed and operated in such a
manner that they are either exempt from the application of, or comply with, the
requirements of Section 409A such that the grant, payment, settlement or
deferral will not be subject to the additional tax or interest applicable under
Section 409A, except as otherwise determined in the sole discretion of the
Administrator.  The Plan and each Award Agreement under the Plan is intended to
meet the requirements of Section 409A and will be construed and interpreted in
accordance with such intent, except as otherwise determined in the sole
discretion of the Administrator.  To the extent that an Award or payment, or the
settlement or deferral thereof, is subject to Section 409A, the Award will be
granted, paid, settled or deferred in a manner that will meet the requirements
of Section 409A, such that the grant, payment, settlement or deferral will not
be subject to the additional tax or interest applicable under Section 409A.

17.Forfeiture Events.  

(a)Generally.  The Administrator may specify in an Award Agreement that the
Participant’s rights, payments, and benefits with respect to an Award will be
subject to the reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award.  Notwithstanding any provisions
to the contrary under this Plan, an Award shall be subject to the Company’s
clawback policy as may be established and/or amended from time to time (the
“Clawback Policy”).  In the absence of a Clawback Policy, each Award shall be
subject to Section 17(b).  The Administrator may require a Participant to
forfeit, return or reimburse the Company all or a portion of the Award and any
amounts paid thereunder pursuant to the terms of the Clawback Policy or Section
17(b) or as necessary or appropriate to comply with Applicable Laws.

(b)Forfeiture Provisions Applicable in the Absence of a Clawback Policy.  The
following provisions shall apply while a Clawback Policy is not in effect:

(i)Recoupment in the Event of a Restatement of Financial Results.
Notwithstanding anything to the contrary set forth in the Plan or any Award, in
the event the Company is required to restate its financial results, the Board
will review the conduct of executive officers in relation to the
restatement.  If the Board determines that an executive officer has engaged in
misconduct, or otherwise violated the Company’s Code of Conduct and Ethics for
Employees, Agents and Contractors, and that such misconduct or violation
contributed to such restatement, then the Board may, in its discretion, take
appropriate action to remedy the misconduct or violation, including, without

-17-

 

 

--------------------------------------------------------------------------------

 

limitation, seeking reimbursement of any portion of any performance-based or
incentive compensation paid or awarded to the employee that is greater than
would have been paid or awarded if calculated based on the restated financial
results, to the extent not prohibited by governing law. For this purpose, the
term “executive officer” means executive offers as defined by the Exchange Act.
Any such action by the Board would be in addition to any other actions the Board
may take under the Company’s policies, as modified from time to time, or any
actions imposed by law enforcement, regulators or other authorities.

(ii)Recoupment in the Event of a Material Reduction in Publicly Disclosed
Backlog.  Notwithstanding anything to the contrary set forth in the Plan or any
Award, in the event the Company is required to make a Material Reduction of its
publicly-disclosed backlog figures, the Board will review the conduct of
executive officers in relation to the determination and publication of backlog
figures and their subsequent Material Reduction.  If the Board determines that
an executive officer has engaged in knowing or reckless misconduct, or otherwise
violated the Company’s Code of Conduct and Ethics for Employees, Agents, and
Contractors, and that such misconduct or violation led to the improper inclusion
of a proposed system sale in publicly-disclosed backlog, then the Board shall,
in its discretion, take appropriate action to remedy the misconduct or
violation, including, without limitation, seeking reimbursement of any portion
of any performance-based or incentive compensation paid or awarded to the
executive officer that is greater than would have been paid or awarded if
calculated based on the Materially Reduced backlog figures, to the extent not
prohibited by governing law.  For this purpose, the term “executive officer”
means executive offers as defined by the Exchange Act.  “Material Reduction”
shall mean a Reduction of at least 15% of the total backlog publicly reported by
the Company in the preceding quarter.  By “Reduction,” this provision is
intended to relate to system sales which are included in publicly-disclosed
backlog but are then removed due to the cancellation of the
transaction.  Removals from backlog due to the fact that a system sale shipped
and was recognized as revenue or where a system is removed from backlog due to
it being in backlog longer than the time provided for by the Company’s backlog
criteria shall not count as a “Reduction.”  Any action taken by the Board
pursuant to this provision would be in addition to any other actions the Board
may take under the Company’s policies, as modified from time to time, or any
actions imposed by law enforcement, regulators or other authorities.

18.No Effect on Employment or Service.  Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider, nor will they interfere in any way with the
Participant’s right or the right of the Company, or Parent or Subsidiary, as
applicable, to terminate such relationship at any time, with or without cause,
to the extent permitted by Applicable Laws.

19.Grant Date.  The grant date of an Award will be, for all purposes, the date
on which the Administrator makes the determination granting such Award, or such
other later date as is determined by the Administrator.  Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.

20.Term of Plan.  Subject to Section 24 of the Plan, the Plan will become
effective upon its adoption by the Board.  It will continue in effect for a term
of ten (10) years from August 24, 2016, unless terminated earlier under Section
21 of the Plan.

21.Amendment and Termination of the Plan.

(a)Amendment and Termination.  The Administrator may at any time amend, alter,
suspend or terminate the Plan.  

(b)Stockholder Approval.  The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c)Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan will materially impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the

-18-

 

 

--------------------------------------------------------------------------------

 

Company.  Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.

22.Conditions Upon Issuance of Shares.

(a)Legal Compliance.  Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.

(b)Investment Representations.  As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

23.Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any registration or other qualification of the Shares
under any state, federal or foreign law or under the rules and regulations of
the Securities and Exchange Commission, the stock exchange on which Shares of
the same class are then listed, or any other governmental or regulatory body,
which authority, registration, qualification or rule compliance is deemed by the
Company’s counsel to be necessary or advisable for the issuance and sale of any
Shares hereunder, will relieve the Company of any liability in respect of the
failure to issue or sell such Shares as to which such requisite authority,
registration, qualification or rule compliance will not have been obtained.

24.Stockholder Approval.  The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board.  Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

 

 

-19-

 

 